Case 1:20-cv-00163-DKW-RT Document 90 Filed 05/14/20 Page 1 of 1                                       PageID #: 1020


                                                                                                                            Letter



                                                                                                        mmiyagi@wik.com
                                                                                                           (808) 544-8300




                                                    April 24, 2020

  VIA E-MAIL ONLY

  Honorable Judge Rom Trader
  U.S. District Court, District of Hawaii
  300 Ala Moana Blvd # C338
  Honolulu, HI 96850

          Re: City & County of Honolulu v. Sunoco LP, et al. : Civil no. 20-00163 DKW-RT

  Dear Judge Trader:

         The parties respectfully request that the Rule 16 Scheduling Conference currently set for
  May 18, 2020 be continued to a date after Judge Watson has issued an order regarding the briefing
  of the Motion to Remand which Plaintiff intends to file. See Judge Watson’s orders of April 20,
  2020 and April 22, 2020. Per Judge Watson’s order the Defendants need not file their answers or
  response to the complaint until July 1, 2020. Therefore, none of the Defendants have filed an
  answer or response to the complaint.

                                      Respectfully submitted,
                                      WATANABE ING, LLP


                                      /s/ Melvyn M. Miyagi
                                      MELVYN M. MIYAGI




  MMM:eln 820937.1
  cc: Paul Alston, Esq.; Paul S. Aoki, Esq.;
  Margery S. Bronster, Esq.; Joachim P. Cox, Esq.;
  Matthew K. Edling, Esq.; C. Michael Heihre, Esq.;
  Lisa Woods Munger, Esq.; Ted N. Pettit, Esq.;
  Crystal K. Rose, Esq.; Victor M. Sher, Esq.




    First Hawaiian Center, 999 Bishop Street, Suite 1250, Honolulu, Hawaii 96813 Phone: 808-544-8300 Fax: 808-544-8399
                                                A Limited Liability Law Partnership
